EXHIBIT 10.6(a)

 

BRIGGS & STRATTON CORPORATION AND SUBSIDIARIES

 

2005 Annual Report on Form 10-K

 

FORM OF STOCK OPTION AGREEMENT UNDER THE

PREMIUM OPTION AND STOCK AWARD PROGRAM

 

--------------------------------------------------------------------------------


 

[Date]

 

[Name]

 

You have been awarded a stock option, restricted stock and/or deferred stock
under the Briggs & Stratton Corporation Premium Option and Stock Award Program
(“Program”) as follows:

 

Stock Option:

 

 

Type of Option:

 

Premium Stock Option

Date of Grant:

 

[Date]

Exercise Price:

 

$[110% of Fair Market Value on grant date]


NUMBER OF SHARES:


 


[NUMBER] SHARES - INCENTIVE STOCK OPTION UNDER IRC SEC. 422

 

 

[Number] shares - Non-qualified stock options

Exercise Period:

 

[Date] to [Date]

 

 

 

Restricted Stock:

 

 

Date of Grant:

 

[Date]

Number of Shares:

 

 

Vesting Date:

 

[Date]

 

 

 

Deferred Stock:

 

 

Date of Grant

 

[Date]

Number of Shares:

 

 

Vesting Date:

 

[Date]

 

These stock awards are subject to the terms and conditions of the Program.  In
addition, stock options are subject to the Stock Option Agreement, restricted
stock is subject to the Restricted Stock Award Agreement, and deferred stock is
subject to the Deferred Stock Award Agreement.

 

Please acknowledge your acceptance of the terms of these awards by signing two
copies of each of the attached agreements and returning one signed copy of each
to the company’s Secretary.

 

 

Very truly yours,

 

 

 

BRIGGS & STRATTON CORPORATION

 

 

 

 

 

By:

 

 

 

 

John S. Shiely

 

 

Chairman, President and

 

 

Chief Executive Officer

 

2

--------------------------------------------------------------------------------


 

BRIGGS & STRATTON CORPORATION

INCENTIVE COMPENSATION PLAN

STOCK OPTION AGREEMENT

 

Optionee:

 

[Name]

No. of Shares:

 

[Number]

Date of Grant:

 

[Date]

Expiration Date:

 

[Date]

Exercise Price:

 

$[110% of Fair Market Value on grant date]

 

BRIGGS & STRATTON CORPORATION (the “Company”), a Wisconsin corporation, hereby
grants to the above-named employee (the “Optionee”) under The Briggs & Stratton
Corporation Stock Incentive Plan as amended and restated in the Incentive
Compensation Plan (the “Plan”) a stock option to purchase from the Company
during the period commencing (except as otherwise provided herein) on [Date] and
ending (except as otherwise provided herein) on the expiration date set forth
above (the “option term”) up to but not exceeding in the aggregate the number of
shares set forth above of the Common Stock, $0.01 par value, of the Company
(“Common Stock”) at the price per share set forth above, all in accordance with
and subject to the following terms and conditions:

 

1.                                       No shares subject to this option may be
purchased before [Date].  On such date and from time to time thereafter, the
shares subject to this option may be purchased during the option term.  If the
Optionee’s employment is terminated for any reason prior to [Date], then, unless
otherwise determined by (or pursuant to authority granted by) the Compensation
Committee (the “Committee”) of the Board of Directors of the Company, this
option shall not be exercisable.

 

2.                                       If the effective date of retirement of
the Optionee is before [Date], the Optionee may make application (at least one
month prior to retirement) to the Committee for this option to become
exercisable on such effective date.  Such application may be denied or granted
in whole or in part.

 

3

--------------------------------------------------------------------------------


 

The following additional provisions shall apply with respect to the exercise of
the option following termination of employment:  (i) In the event that the
Optionee’s employment shall be terminated by reason of death before the option
is exercisable, the option may thereafter be exercised for a period of one year
from the date of death.  (ii) In the event that the Optionee’s employment shall
be terminated by reason of Disability or Retirement, no shares may be purchased
after a period of three years from the date of termination of employment;
provided, however, that if the Optionee’s employment is terminated by reason of
Disability or Retirement and if the Optionee dies within three years of such
termination of employment, this option shall continue to be exercisable for a
period of 12 months from the date of death of the Optionee.  (iii) In the event
that an Optionee’s employment is terminated for any other reason, no shares may
be purchased after the date of termination of employment; except that the
option, to the extent then exercisable, may be exercised for the balance of the
option term.  However, nothing in (i), (ii) or (iii) above shall permit the
purchase of any shares after the expiration date set forth above.  The
Optionee’s employment shall be deemed to be terminated when he or she is no
longer employed by (i) the Company, a subsidiary or an affiliate thereof, or
(ii) a corporation, or a parent or subsidiary thereof, substituting a new option
for the option granted by this Agreement (or assuming the option granted by this
Agreement) by reason of a merger, consolidation, acquisition of property or
stock, separation, reorganization or liquidation.  Leaves of absence shall not
constitute termination of employment.

 

Notwithstanding anything in the foregoing to the contrary, to the extent
permitted under Section 422 of the Code, if the Optionee’s employment is
terminated by reason of death, Disability or Retirement and the portion of this
option that is otherwise exercisable during the post-termination period as
provided above and as specified under Sections 5(f), (g) or (h) of the Plan,
applied without regard to Section 5(j) of the Plan, is greater than the portion
that is exercisable as an incentive stock option during such post-termination
period under Section 422, such post-termination period shall automatically be
extended (but not beyond the original option term) to the extent necessary to
permit the Optionee to exercise this option either as an incentive stock option
or, if exercised after the expiration periods that apply for purposes of
Section 422, as a non-qualified stock option.

 

4

--------------------------------------------------------------------------------


 

3.                                       Exercise of this option shall occur on
the date (the “Date of Exercise”) the Company receives at its principal
executive offices (i) a written notice (the “Notice of Exercise”) specifying the
number of shares to be purchased, and (ii) payment by certified check, cashier’s
check or confirmation of a wire transfer for the purchase price for such
shares.  In lieu of such payment by certified check, cashier’s check or wire
transfer, the Optionee may tender to the Company (i) outstanding shares of
Common Stock, having a Fair Market Value, determined on the Date of Exercise,
equal to the purchase price for the number of shares being purchased, or (ii) a
combination of shares of outstanding Common Stock, as described above, so valued
and payment as aforesaid which equals said purchase price, together, in each
case, with payment of any applicable stock transfer tax.  If the Fair Market
Value, as so determined, of the shares tendered to the Company shall exceed the
purchase price applicable to the number of shares being purchased, an
appropriate cash adjustment will be made by the Company for any fractional share
remaining.  The Company will not deliver shares of Common Stock being purchased
upon any exercise of this option unless it has received an acceptable form of
payment for all applicable withholding taxes or arrangements satisfactory to the
Company for the payment thereof have been made. Withholding taxes may be paid
with outstanding shares of Common Stock (including Common Stock delivered upon
exercise of this option), such Common Stock being valued at Fair Market Value on
Date of Exercise. The Optionee shall have no rights as a stockholder with
respect to any shares covered by this option until the date of the issuance of a
stock certificate for such shares.

 

4.                                       This option is not transferable by the
Optionee otherwise than by will or the laws of descent and distribution and is
exercisable during the Optionee’s lifetime only by the Optionee or by the
guardian or legal representative of the Optionee.

 

5.                                       The terms and provisions of this
Agreement (including, without limiting the generality of the foregoing, terms
and provisions relating to the option price and the number and class of shares
subject to this option) shall be subject to appropriate adjustment in the event
of any recapitalization, merger, consolidation, disposition of property or
stock, separation, reorganization, stock dividend, issuance of rights,
combination or split-up or exchange of shares, or the like.

 

6.                                       Whenever the word “Optionee” is used
herein under circumstances such that the provision should logically be construed
to apply to the executors, the administrators, or the person or

 

5

--------------------------------------------------------------------------------


 

persons to whom this option may be transferred by will or by the laws of descent
and distribution, it shall be deemed to include such person or persons.

 

7.                                       The terms and provisions of the Plan (a
copy of which will be furnished to the Optionee upon written request to the
Briggs & Stratton Corporation, 12301 West Wirth Street, Wauwatosa, Wisconsin
53222) are incorporated herein by reference.  To the extent any provision of
this Agreement is inconsistent or in conflict with any term or provision of the
Plan, the Plan shall govern.  Capitalized terms not otherwise defined herein
have the meaning set forth in the Plan.

 

IN WITNESS WHEREOF, this Incentive Stock Option Agreement has been duly executed
as of [Date].

 

 

 

BRIGGS & STRATTON CORPORATION

 

 

 

 

 

By

 

 

 

 

John S. Shiely

 

 

Chairman, President and

 

 

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

[Optionee Name]

 

6

--------------------------------------------------------------------------------

 